PER CURIAM.
This cause is before us on the Petition of The Florida Bar for approval of a conditional guilty plea and entry of final order of discipline.
A formal complaint was filed against respondent by The Florida Bar on August 21, 1973. Subsequently, pursuant to the provisions of Integration Rule 11.-13(6) (b), 32 F.S.A., respondent tendered a conditional guilty plea subject to approval by the Supreme Court in exchange for the imposition of an 89 day suspension, taxation of costs and probation for a three year period which probation would consist of quarterly reports filed with the Clerk of the Supreme Court with a copy to Staff Counsel for The Florida Bar.
The Board of Governors of The Florida Bar accepted the conditional guilty plea in November, 1973, subject to the approval by this Court.
We hereby approve the conditional guilty plea and respondent is hereby suspended to and including May 20, 1974, and he is directed to file quarterly reports with the Clerk and' a copy to Staff Counsel for The Florida Bar, and execution is hereby directed to issue for the costs against respondent in the amount of $348.20. The respondent may continue to work on pending cases which are listed on an inventory of pending cases to be filed by the respondent with the Clerk of the Supreme Court of Florida, Bar Counsel and Staff Counsel within 20 days after the date of this order.
It is so ordered.
CARLTON, C. J., and ROBERTS, ERVIN, ADKINS, BOYD, McCAIN and DEKLE, JJ., concur.